PER CURIAM.
The petition seeking a belated appeal of the judgments and sentences rendered on October 4, 2011, in Duval County Circuit Court Case Numbers 16-2011-CF-008216-AXXX and 16-2011-CF-008217-AXXX, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. If petitioner qualifies for the appointment of counsel at public expense, the lower tribu*417nal is directed to appoint counsel to represent her on appeal.
VAN NORTWICK, CLARK, and RAY, JJ., concur.